Final Rejection
The merits of this case have been carefully reconsidered in light of applicant's response received 02/28/2022.  It is the Examiner's position that the rejection of record under 35 USC §102(a)(1) has not been overcome by applicant's arguments and is therefore repeated and made FINAL.

Specification
Applicant reminded that the specification is objected to as follows:
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP 2920.04(a).  Design patent applications include only a single claim  for a single article of manufacture; therefore, the title of the design should be amended throughout the papers, original oath or declaration excepted, to read: 
-- Combined frame with interchangeable inner magnetic panels --.

The paragraph [Frame with interchangeable inner panels that are held by magnets] in the description of the reproductions is extraneous information describing what is shown in the reproductions and includes structural information, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

The above paragraph should be deleted.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

Claim Rejection - 35 USC § 102
The claim is AGAIN AND FINALLY REJECTED under 35 U.S.C. §102(a)(1) as being anticipated by Register European Union Intellectual Property Office Design No. 005806601-0001 (EUIPO design, herein after) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” See Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).

Both the claimed design and the EUIPO design are square frames having removable panels within.  In this case, the appearance of the claimed design would be seen by an ordinary observer as a mere In re Iknayan and Nichols, 124 USPQ 507 (1960).  Merely changing the color of component features does not make the design patentably distinct. “One color would be just as ornamental as any other in this relatively simple relation… It is regarded as something within the skill of those manufacturing these articles to vary the color as desired.”  See In re Mains 461 O.G. 254; 77 F(2d) 533; 25 USPQ 407 (1935).
	
	
[AltContent: textbox (Claimed Design)]















[AltContent: textbox (EUIPO Design)]













Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984).

The arguments presented in applicant' s response have been carefully considered, but are not persuasive.

Applicant explains in their arguments that they originally applied to WIPO to extend the protection of their EUIPO design.  New reproductions were required by WIPO and that according to WIPO the new reproductions would show a completely new design because the interchangeable elements were a completely different color.

However, International design applications designating the United States are examined pursuant to title 35, United States Code.  See 35 USC § 389.  To meet the statutory basis of 35 USC § 102(a)(1), the claimed design must not have been patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date.  The EUIPO design had been registered and published more than two years prior to the effective filing date of the claimed invention. 

Applicants arguments regarding the different colors of the interchangeable tiles are not well founded.  It has been well settled in the courts that the patentability of a design may not rest on color alone.  See In re Iknayan and Nichols, 124 USPQ 507 (1960).  Merely changing the color of component features does not make the design patentably distinct. “One color would be just as ornamental as any other in this relatively simple relation… It is regarded as something within the skill of those manufacturing these articles to vary the color as desired.”  See In re Mains 461 O.G. 254; 77 F(2d) 533; 25 USPQ 407 (1935).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        03/14/2022